Exhibit 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
June, 2006 by and between SANKOSHA ENGINEERING CO., LTD. (“Purchaser”), a
Japanese corporation, and ALLIANCE LAUNDRY SYSTEMS LLC, a Delaware limited
liability company (“Seller”).

RECITALS:

A. Seller is in the business of manufacturing and selling commercial laundry,
pressing and finishing equipment and related equipment and accessories. Seller
manufactures and sells pressing and finishing equipment and related accessories
under the “AJAX” trade name and trademark (collectively, the “Products”).

B. Seller desires to sell, and Purchaser desires to purchase from Seller,
certain of the intellectual property and intangible assets of Seller that relate
to the Products, on the terms and conditions set forth in this Agreement.

AGREEMENTS:

In consideration of the premises and the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Sale and Transfer of Assets. Subject to the terms and conditions of this
Agreement, and in reliance on the representations, warranties and covenants of
the parties contained herein, Seller hereby sells, transfers, assigns and
delivers to Purchaser, and Purchaser hereby purchases from Seller as of the
Effective Time (as defined below), the following assets of Seller (tangible and
intangible) to the extent the same relate to the Products (collectively, the
“Purchased Assets”):

(a) Intellectual Property.

(i) all intellectual property rights relating to the Products, including those
patents set forth on Schedule I hereto and all applications and registrations
related to the foregoing;

(ii) all trade names, trademarks, and domain names that are used in connection
with the manufacture, sale and distribution of the Products and all applications
(to the extent transferable) and registrations related to the foregoing, and
specifically including, but not limited to, all right title and interest of
Seller in and to the trademark AJAX and all registrations and applications for
registration thereof anywhere in the world, including those specifically set
forth on Schedule I hereto, and all goodwill of Seller’s business (as it relates
to the Products) relating to the foregoing;

(iii) all copyrights (if any), writings and designs;

(iv) all inventions, trade secrets, research and developments and improvements,
including all confidential information relating to the foregoing;



--------------------------------------------------------------------------------

(v) any and rights and claims related to the foregoing, including any and all
infringement claims against any third parties relating thereto (whether
occurring prior to or after the date of this Agreement).

All of the forgoing are hereinafter sometimes collectively referred to as the
“Intangible Assets.”

(b) Technology, Records and Documents. All technologies, technical information,
specifications, drawings and blueprints (including, but not limited to, those
drawings identified in Schedule I attached hereto), processes and procedures (as
they currently exist) in whatever form (whether oral, written, machine readable,
visual or conceptual) developed, related to and/or used in connection with the
design and manufacture of the Products, including such documents and information
used by Seller in the manufacture of the Products, including any research and
development records and documents and information otherwise in the possession of
Seller related thereto (collectively, “Technical Information”). The term
“Technical Information” shall also mean and include any such information which
is owned by or in the possession and control of Seller’s affiliated and related
companies relating to the Products; and

(c) Books and Files. All books, records and files (as they currently exist),
related to the foregoing.

2. Retained Assets. All other assets and properties related to the Products,
including without limitation machinery, equipment, furniture, fixtures and all
other tangible personal property, inventory (whether raw materials,
work-in-process or finished goods), supplies, accounts receivable, contract
rights and all other assets not specifically enumerated in Section 1 above,
shall be retained by and remain the property of Seller.

3. Liabilities. Purchaser shall not in any manner assume or be liable or
responsible for any of the liabilities, debts, or obligations of Seller of any
nature whatsoever, whether actual, contingent or accrued, known or unknown
(“Excluded Liabilities”), which Excluded Liabilities shall be retained by, and
be the sole and exclusive obligation of, Seller. Seller shall be solely and
exclusively responsible for (and shall indemnify Purchaser from and against) and
shall pay any and all United States federal, state and local sales, use,
transfer, transfer gains or similar taxes payable in connection with the sale of
the Purchased Assets.

4. Purchase Price; Payment; Allocation. The purchase price for the Purchased
Assets shall be One Million Two Hundred Thousand Dollars ($1,200,000.00) (the
“Purchase Price”). The Purchase Price shall be paid in full at the Closing by
wire transfer to an account designated by Seller. The Purchase Price will be
allocated, for tax purposes, among the Purchased Assets as follows:

 

Brand (trademark, logo)

   $ 138,400

Patents

   $ 52,200

Drawings, Intellectual Prop.

   $ 140,000

Goodwill and other intangibles

   $ 869,400       

Total

   $ 1,200,000

 

2



--------------------------------------------------------------------------------

5. Closing. The closing of the transactions contemplated by this Agreement shall
take place simultaneously with the execution of this Agreement by the parties
hereto (the “Closing”), and shall be effective as of 12:01 A.M. on the date of
this Agreement (“Effective Time”). The Closing will take place at the offices of
Whyte Hirschboeck Dudek S.C. in Milwaukee, Wisconsin. All matters at the Closing
shall be considered to take place simultaneously and no delivery of any document
shall be deemed complete until all transactions and delivery of documents are
completed.

6. Representations and Warranties of Seller. Seller represents and warrants to
Purchaser that as of the date of this Agreement:

(a) Authorization of Agreement. Seller is a limited liability company validly
existing under the laws of the State of Delaware. Seller (a) has all necessary
limited liability company power and authority to manufacture and sell the
Products, (b) possesses all licenses, franchises, rights and privileges
necessary to manufacture and sell the Products, and (c) has all necessary power
and authority to execute and deliver this Agreement and the other agreements and
ancillary documents to be executed and delivered pursuant to this Agreement and
to consummate the transactions provided for herein and therein. The execution,
delivery and performance of this Agreement have been duly authorized by all
requisite action of Seller’s members, managers or other governing body. The
execution and delivery of this Agreement and the other agreements to be executed
and delivered pursuant to this Agreement and the consummation of the
transactions contemplated hereby and thereby do not and will not, with or
without the giving of notice or the passage of time, conflict with, result in or
constitute a breach, default, right to accelerate or loss of rights under, or
result in the creation of any lien, charge or encumbrance pursuant to any law,
rule, regulation, statute, order, judgment or decree or any contract, agreement,
lease, license or instrument to which Seller is a party or by which Seller or
the Purchased Assets are bound or affected. This Agreement is, and each other
agreement and document to be executed by Seller pursuant hereto will be, when so
executed, a valid and binding obligation of Seller, enforceable in accordance
with its terms.

(b) Title to Purchased Assets. Except with respect to the Intangible Assets, as
to which Seller only makes the representations and warranties provided in
Section 6(d) below and except for Liens (as defined below) all of which will be
terminated at or prior to Closing, Seller owns all right, title and interest in
and to the Purchased Assets and has good and marketable title, solely and
exclusively, to all Purchased Assets, free and clear of any and all mortgages,
security interests, title retention agreements, options or warrants to purchase,
rights of first refusal, liens, easements, encumbrances, restrictions, claims or
rights of ownership (whether express or implied, written or oral), and other
burdens or claims of ownership rights or interests (or options to purchase any
such rights or interests) of any nature whatsoever (“Liens”). None of the
Purchased Assets is subject to any restriction with respect to the
transferability thereof and Seller has the full power and right to sell, assign,
convey and deliver the Purchased Assets to Purchaser as contemplated hereby.

(c) Litigation and Proceedings. There are no causes of action, investigations,
inquiries, suits, actions or legal, administrative, arbitrative or other
proceedings, or any claims or demands (“Claim”) pending or, to Seller’s
knowledge, threatened against the Purchased Assets or against Seller with
respect to or affecting the Purchased Assets, and/or Seller’s right, title or
interest therein.

 

3



--------------------------------------------------------------------------------

(d) Intangible Assets.

(i) Seller owns and has good and marketable title, solely and exclusively, to
the patents (and all applications therefore), copyrights, registrations relating
to all the registered trademarks, registered service marks and trade names, and
the domain names included within the Intangible Assets in each case as set forth
on Schedule I hereto, and Seller’s interest in the Intangible Assets is free and
clear of any and all mortgages, security interests, title retention agreements,
options or warrants to purchase, rights of first refusal, liens, easements,
encumbrances or restrictions. None of the Intangible Assets is subject to any
restriction with respect to the transferability thereof and Seller has the full
power and right to sell, assign, convey and deliver the Intangible Assets to
Purchaser as contemplated hereby. To Seller’s knowledge, no third party is using
the trade mark or trade name Ajax (or any mark confusingly similar thereto) in
violation of Seller’s rights in and to the Ajax mark in relation to the
Products.

(ii) Except for annuity, maintenance, renewal and other similar or related fees,
there are no royalties, honoraria, fees or other payments payable by Seller to
any person by reason of the ownership, use, license, sale, disposition or use of
the Intangible Assets and no agreement, understanding or arrangement of any
nature whatsoever exists relative thereto.

(iii) No claim of infringement or other claim has been made, asserted, or, to
the knowledge of Seller, threatened by or against Seller to the effect that any
Intangible Asset or any Product currently manufactured, designed or sold by
Seller (and/or its affiliated and related companies) interferes or has
interfered with, infringes on or has infringed upon, misappropriates, unfairly
competes or otherwise conflicts with any intellectual property rights of any
other person. No claim of misappropriation or misuse of any invention, trade
secret or other proprietary rights included among the Intangible Assets
(including any claim that Seller must license or refrain from using any
intellectual property rights of any third party), has been made, asserted, or,
to the knowledge of Seller, threatened by or against Seller.

(iv) There is currently no dispute, action, suit or proceeding pending, or to
the knowledge of Seller, threatened which challenges the legality, validity,
enforceability, registration, use or ownership of any Intangible Assets.

(e) Seller has not entered into any agreement or arrangement with any third
party granting any right, title or license in and to the Purchased Assets (or
the right to use any of the Purchased Assets) in any manner whatsoever,
including, but not limited to any trademark license, patent license or other
right and/or privilege in connection with the Purchased Assets.

(f) “Knowledge” of Seller. When used in this Section in reference to Seller, the
terms “knowledge,” “known” or “know” shall mean facts, circumstances,
information and data actually known to the Chief Executive Officer, Chief
Financial Officer, Chief Legal Officer or any member or director of Seller as of
the date of this Agreement.

(g) Seller has complied with and is operating in compliance with all laws,
rules, regulations, and orders applicable to Seller and the conduct of its
business as it relates to the Products, and the ownership or operation of its
properties, the violation of which would have a material adverse effect upon the
Purchased Assets.

 

4



--------------------------------------------------------------------------------

(h) Seller and the members, managers, officers, directors or agents of Seller
have not employed any investment banker, business consultant, broker or finder,
or incurred any liability for any investment banking, business consultant,
brokerage or finders’ fees or commissions in connection with the transactions
contemplated herein.

(i) No filing with, and no permit, authorization, consent or approval of, any
governmental or regulatory agency is necessary in connection with the execution,
delivery or performance by Seller of this Agreement or for the consummation by
Seller of the transaction contemplated by this Agreement. All statutory
requirements for the valid consummation by Seller of the transaction
contemplated by this Agreement have been fulfilled; all authorizations, consents
and approvals of all federal, state, local and foreign governmental agencies and
authorities required to be obtained in order to permit consummation by Seller
and Purchaser of the transactions contemplated by this Agreement have been
obtained.

7. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that as of the date of this Agreement:

(a) Corporate Organization. Purchaser is a corporation validly existing under
the laws of the jurisdiction of its incorporation. Purchaser has all corporate
power and authority necessary to own, operate and lease its properties and carry
on its businesses as now conducted.

(b) Authorization of Agreement. Purchaser has all necessary corporate power and
authority to execute and deliver this Agreement and the other ancillary
agreements and documents to be executed and delivered pursuant to this Agreement
and to consummate the transactions provided for therein. The execution and
delivery of this Agreement and the other agreements to be executed, delivered
and performed pursuant to this Agreement by Purchaser, and the performance by it
of the obligations to be performed thereunder, have been duly authorized by all
necessary and appropriate corporate action. The execution and delivery of this
Agreement and the other ancillary agreements and documents to be executed and
delivered pursuant to this Agreement and the consummation of the transactions
contemplated thereby do not and will not conflict with or result in a breach of,
or constitute a default under, the terms or conditions of Purchaser’s Articles
of Incorporation or By-Laws (or similar governing document or agreement), or any
law, rule, regulation, statute, order, judgment or decree or any agreement or
instrument to which Purchaser is a party or by which Purchaser or its assets are
bound or affected. This Agreement is, and each other ancillary agreement and
document to be executed by Purchaser pursuant hereto will be when so executed, a
valid and binding obligation of Purchaser, enforceable in accordance with its
terms, except that enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and by general equitable principles.

8. Limitations on Buyer’s Rights to Sell Certain Products.

(a) Notwithstanding the sale of the Purchased Assets (including the trademark
and trade name AJAX) to Purchaser hereunder, Purchaser agrees, for itself and
its direct and indirect subsidiaries, affiliates, successors and assigns, that
it will not, directly or indirectly, engage in the manufacture, sale or
distribution of washers, washer extractors, standard dryers or tumbler dryers,
in each case bearing the trademark AJAX (or any derivation thereof or name or
mark confusing similar thereto) anywhere within the world, for a period of
twenty (20) years from and

 

5



--------------------------------------------------------------------------------

after the date of this Agreement. To the extent that Purchaser shall enter into
a licensee agreement with a licensee granting such licensee the right to
manufacture Products bearing the Ajax trademark, any such license shall contain
a provision restricting such licensee from manufacturing washers, washer
extractors, standard dryers or tumbler dryers under the Ajax trademark.

(b) If the provisions of this Section 8 shall be adjudicated by a court of
competent jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Section 8 or affecting the
validity or enforceability of this Section 8 or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Section 8 or affecting the validity or enforceability of such
provision in any other jurisdiction.

(c) In the event of the breach or threatened breach by Purchaser (or its
affiliates, successors or assigns) of any of the provisions of this Section 8,
Seller, in addition and supplementary to other rights and remedies existing in
its favor, may apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security).

9. Trademark License to Seller; Seller’s Continuing Business.

(a) Purchaser will grant to Seller a royalty free, paid up, world-wide,
non-transferable license (the “Seller License”) to use the trade name and/or
trademark AJAX on or in connection with (i) the sale of service and repair parts
and components for a period of ten (10) years from the date of this Agreement;
and (ii) the sale of Products and related goods, through October 31, 2006, to
allow Seller to deplete its current finished goods inventories of such Products
and related goods. Notwithstanding the foregoing, Seller shall not, at any time
following the Closing, use the AJAX trade name in conjunction with Seller’s
corporate or business name or the name of any division or subsidiary of Seller.
The Seller License shall be in the form of Exhibit A attached hereto.

(b) Nothing in this Agreement shall prohibit Seller from manufacturing, selling
or distributing any goods or products of any kind whatsoever that are
competitive with the business of Purchaser; provided however that, in any event,
following the Closing, Seller shall cease the use of the trademark AJAX (and any
mark that is confusingly similar thereto) in connection with the sale of any
goods or products (except to the extent permitted by the Seller License).

10. Closing Deliveries; Removal of Assets.

(a) Purchaser’s Deliveries at Closing. Purchaser shall deliver or cause to be
delivered to Seller the following documents at or prior to Closing:

(i) Seller License duly executed by Purchaser; and

(ii) Payment of the Purchase Price in the manner provided in Section 4 above.

 

6



--------------------------------------------------------------------------------

(b) Seller’s Deliveries at Closing. Seller shall deliver or cause to be
delivered to Purchaser the following documents at or prior to Closing:

(i) A Bill of Sale and Assignment duly executed by Seller, in form reasonably
satisfactory to Purchaser and its counsel, transferring and conveying all right,
title and interest in and to the Purchased Assets (together with possession and
control of the Purchased Assets, provided however that the drawings referenced
in Schedule I shall be delivered to purchaser no later than thirty (30) days
after the Closing);

(ii) Assignments of the patents, trademarks, trade names, domain names included
among the Purchased Assets, in form reasonably acceptable to Purchaser and its
counsel and suitable for recording, as appropriate, in the respective
jurisdictions to which they apply;

(iii) A receipt for the Purchase Price; and

(iv) Releases/terminations of all mortgages, security interests and other liens
against the Purchased Assets in form and substance satisfactory to Purchaser and
its counsel.

(c) Removal of Purchased Assets. Purchaser shall arrange for and bear all costs
(not including the costs of Seller’s personnel or occupancy costs of Seller’s
premises) incurred in connection with the removal of the Purchased Assets from
Seller’s premises. Seller will cooperate with Purchaser in the removal of the
Purchased Assets from Seller’s premises, including, without limitation, by
providing Purchaser with reasonable access to Seller’s premises after the
Closing (provided that such access is pre-arranged with Seller in advance and
during normal working hours of Seller); provided that Purchaser shall complete
its removal of the Purchased Assets from Seller’s premises not later than thirty
(30) days following the Closing, or as otherwise mutually agreed to by Seller
and Purchaser after the Closing.

11. Survival of Representations and Warranties; Indemnification.

(a) Survival. All representations and warranties of a party contained in this
Agreement or in any certificate or other document delivered pursuant hereto
shall survive the Closing Date for a period of one (1) year following the
Closing, except for the representations and warranties contained in Subsections
6(a), 6(b) and 6(d)(i) and 7(a) and 7(b), which shall survive indefinitely (the
period of survival of any representation or warranty being referred to as its
“Survival Period”).

(b) Indemnity. From and after the Closing, the parties shall indemnify each
other as provided in this Section 11. The party seeking indemnification is
sometimes referred to herein as the “Indemnified Party” and the party from which
indemnification is sought is sometimes referred to as the “Indemnifying Party.”
For purposes of this Agreement, “Damages” shall mean any losses, liabilities,
damages, costs and/or expenses (including reasonable out-of-pocket attorneys’
fees and expenses) actually incurred in connection with any actions, suits,
demands, assessments, judgments and settlements, in any such case reduced by the
amount of insurance proceeds recovered from any person or entity with respect
thereto. The indemnification obligations of Purchaser and Seller under this
Section 11 shall constitute the sole and exclusive remedies of Seller and
Purchaser, respectively, for the breach of any covenant, agreement,
representation or warranty in this Agreement by Seller or Purchaser, as the case
may be, and, Seller and Purchaser shall not be entitled to rescission of this
Agreement or to any further indemnification rights or claims of any nature
whatsoever in respect thereof, all of which such rights and/or claims are hereby
waived by Purchaser and Seller.

 

7



--------------------------------------------------------------------------------

(c) Seller’s Indemnification Covenants. Seller will indemnify Purchaser and its
officers, directors, agents, employees and affiliates (“Purchaser Indemnitees”)
and hold them harmless from and against Damages sustained or incurred by them as
a result of, arising out of or incidental to:

(i) any breach or inaccuracy of any representation or warranty made by Seller in
this Agreement or in any certificate or other document or instrument delivered
by Seller to Purchaser in connection with the transactions contemplated hereby;

(ii) any failure of Seller to comply with, or any breach or nonfulfillment by
Seller of, any covenant of Seller set forth in this Agreement or in any
certificate or other document or instrument delivered by Seller to Purchaser in
connection with the transactions contemplated hereby;

(iii) any failure of Seller to timely pay, perform or discharge when due any
Excluded Liabilities; and

(iv) any and all claims asserted, or actions brought against, Purchaser relating
to any products sold by Seller prior to the date of this Agreement or thereafter
pursuant to the Seller License granted to Seller.

(d) Purchaser’s Indemnification Covenants. Purchaser will indemnify Seller and
its officers, directors, agents, employees and affiliates (“Seller Indemnitees”)
for and hold them harmless from and against Damages sustained or incurred by
them as a result of, arising out of or incidental to:

(i) any breach or inaccuracy of any representation or warranty made by Purchaser
in this Agreement or in any certificate or other document or instrument
delivered by Purchaser to Seller in connection with the transactions
contemplated hereby; or

(ii) any failure of Purchaser to comply with, or any breach or nonfulfillment by
Purchaser of any covenant of Purchaser set forth in this Agreement, or in any
certificate or other document or instrument delivered by Purchaser to Seller in
connection with the transactions contemplated hereby;

(iii) any claim, demand, liability or obligation arising from or related to the
Purchased Assets, Purchaser’s conduct of its business or the production or sale
of any Products by Purchaser, its affiliates, successors or assigns, or any
other act or omission of Purchaser occurring subsequent to the Effective Time;
provided, however, that Purchaser shall not be required to indemnify Seller with
respect to any claims alleging any infringement by the Intangible Assets upon
the intellectual property rights of any third parties, to the extent such
infringement relates to (i) Products that are manufactured or sold by Seller or
(ii) Products that are manufactured or sold by Purchaser, provided, in the case
of this clause (ii), that the Product(s) that is the subject of any such
claim(s) was manufactured strictly in accordance with the Technical Information
and without any modifications thereto.

(e) Claims for Indemnification. Promptly upon an Indemnified Party’s obtaining
knowledge of any facts causing it to believe that it has or will have a claim
for indemnification against any Indemnifying Party or Parties hereunder, the
Indemnified Party shall give written notice

 

8



--------------------------------------------------------------------------------

of such claim (a “Claim Notice”) to the Indemnifying Party or Parties. Such
written notice shall set forth the nature and (to the extent then known) the
amount of Damages incurred by or threatened against the Indemnified Party.
Notwithstanding the foregoing, the right of indemnification hereunder shall not
be affected by any failure of the Indemnified Party to give or by its delay in
giving such notice unless, and then only to the extent that, the rights of the
Indemnifying Party are prejudiced as a result of such failure or delay.

(f) Limitations on Indemnification.

(i) Notwithstanding any other provision of this Agreement, Purchaser shall not
be entitled to make a claim against Seller under Section 11(c)(i), and Seller
shall not be entitled to make a claim against Buyer under Section 11(d)(i),
respectively, until the aggregate amount of Damages arising under
Section 11(c)(i) or 11(d)(i), as the case may be, exceeds Fifty Thousand Dollars
($50,000.00) (the “Indemnification Threshold”). In the event that the aggregate
amount of Damages recoverable from an Indemnifying Party exceeds the
Indemnification Threshold, such party shall be responsible for all such Damages,
but only to the extent they exceed the Indemnification Threshold, and subject to
the Indemnification Cap (as defined below).

(ii) Notwithstanding any other provision of this Agreement, (A) the aggregate
indemnification obligations of Seller under Section 11(c) and (B) the
indemnification obligation of Buyer under Section 11(d), respectively, will not
exceed an aggregate of One Million Two Hundred Thousand Dollars ($1,200,000.00)
(the “Indemnification Cap”).

(iii) The obligation of Seller to indemnify under Section 11(c)(i) shall expire
on the date on which the Survival Period applicable to the representation or
warranty in question expires in accordance with Section 11(a); provided that a
Purchaser Indemnitee’s right to indemnification shall be preserved as to any
matter as to which it has delivered a Claim Notice to Seller prior to the
expiration of such Survival Period.

12. Product Liability Claims. In addition to any other provisions of, and
obligations of the parties under, this Agreement: (a) Seller shall indemnify,
defend and hold Purchaser harmless from and against any and all product
liability claims asserted against Purchaser arising from or attributable to any
goods or products manufactured, distributed or sold by Seller, and (b) Purchaser
shall indemnify, defend and hold Seller harmless from and against any and all
product liability claims asserted against Seller arising from or attributable to
any goods or products manufactured, distributed or sold by Purchaser.

13. Confidentiality. All confidential or proprietary information or work product
relating to the Purchased Assets which is known to Seller as of the Closing will
be the sole property of Purchaser. Seller shall take reasonable steps to protect
all of the following from misuse, loss, theft, or accidental disclosure in
accordance with Seller’s internal policies and procedures with regard to its own
confidential and proprietary information: (i) the Technical Information, and
(ii) to the extent included among the Purchased Assets, all inventions, trade
secrets, research and developments and improvements, including all confidential
information relating to the foregoing.

14. Miscellaneous.

(a) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly

 

9



--------------------------------------------------------------------------------

given or made upon receipt) by delivery in person, by an internationally
recognized overnight courier service, by facsimile or registered or certified
mail (postage prepaid, return receipt requested) to the respective parties
hereto at the following addresses (or at such other address for a party as shall
be specified in a notice given in accordance with this Section 14(a)):

 

if to Seller:   

Alliance Laundry Systems LLC

P.O. Box 990

Shepard Street

Ripon, WI 54971-0990

Attn: Vice President, Chief Financial Officer

Facsimile No. (920) 748-1629

with a copy to:   

Whyte Hirschboeck Dudek S.C.

555 E. Wells Street, Suite 1900

Milwaukee, Wisconsin 53202 3819

Attention: John F. Emanuel

Facsimile No. (414) 223-5000

if to Purchaser:   

Sankosha Engineering Co., Ltd.

c/o Sankosha USA, Inc.

1901 Landmeier Road

Elk Grove Village, Illinois 60007

Attention: President

Facsimile No. 847-427-9634

With a copy to:   

Masuda, Funai, Eifert & Mitchell, Ltd.

1475 E. Woodfield Road, Suite 800

Schaumburg, Illinois 60173

Attention: Joseph S. Parisi

Facsimile No. (847) 734-1089

Notwithstanding the foregoing, written notice given to any person shall be
effective upon its actual receipt by the person entitled to receive it.

(b) Public Announcements. Except for disclosures by the parties to their
respective lenders, investors and professional advisors, and except for Seller’s
public filings as required by the Securities and Exchange Commission, neither
party hereto shall make, or cause to be made, any press release or public
announcement in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior written
consent of the other party unless otherwise required by law, regulation or
applicable stock exchange rule or regulation, and the parties hereto shall
cooperate as to the timing and contents of any such press release, public
announcement or communication.

(c) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by reason of any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner

 

10



--------------------------------------------------------------------------------

materially adverse to either party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

(d) Entire Agreement. This Agreement, together with Seller License and all other
agreements, documents and instruments to be delivered or executed at Closing,
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersedes all prior agreements and
undertakings, both written and oral, between Seller and Purchaser with respect
to the subject matter hereof and thereof.

(e) Assignment. This Agreement may not be assigned by operation of law or
otherwise without the express written consent of Seller and Purchaser (which
consent may be granted or withheld in the sole discretion of Seller or
Purchaser); provided, however, that (i) Purchaser or Seller may assign this
Agreement or any of their respective rights and obligations hereunder to one or
more of their respective affiliates and (ii) either party may assign this
Agreement to a person or entity which acquires and succeeds to the business of
such party (as it relates to this Agreement) substantially as a going concern,
in each case without the consent of the other party, provided that Purchaser and
Seller shall remain liable for all of their respective obligations under this
Agreement.

(f) Amendment. This Agreement may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, Seller and Purchaser or (b) by
a waiver in accordance with Section 14(g).

(g) Waiver. Any party to this Agreement may (i) extend the time for the
performance of any of the obligations or other acts of the other party,
(ii) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (iii) waive compliance with any of the agreements of the other party
or conditions to such party’s obligations contained herein. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party hereto to assert any of its rights hereunder
shall not constitute a waiver of any of such rights. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

(h) Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT, SELLER DOES NOT MAKE AND HAS NOT MADE ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO THE PURCHASED ASSETS THEMSELVES
(INCLUDING THE VALUE, CONDITION OR USE OF ANY PURCHASED ASSET), ANY BUSINESS
OPPORTUNITIES INVOLVING THE PRODUCTS OR THE USE OF THE PURCHASED ASSETS, OR
OTHERWISE WITH RESPECT TO ANY OTHER INFORMATION PROVIDED TO PURCHASER,
INCLUDING, WITHOUT LIMITATION, AS TO THE PROBABLE SUCCESS OR PROFITABILITY OF
THE OWNERSHIP OR USE OF THE PURCHASED ASSETS BY PURCHASER AFTER THE CLOSING.

 

11



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin applicable to contracts
executed in and to be performed in that State. All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court in the State of Wisconsin. The parties
hereto hereby (a) submit to the exclusive jurisdiction of any Wisconsin state or
federal court for the purpose of any action arising out of or relating to this
Agreement brought by any party hereto, and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
action is brought in an inconvenient forum, that the venue of the action is
improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above-named courts.

(j) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

(k) Benefit. This Agreement shall be binding upon and inure to the benefit and
burden of and shall be enforceable by Seller and Purchaser and their respective
successors and permitted assigns.

(l) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

(m) Costs/Expenses. Except as otherwise provided herein, each party shall pay
its own costs and expenses incurred in connection with this Agreement and the
transaction contemplated hereby, even if the transactions contemplated hereby
are not consummated or closed.

(n) Bulk Sales Compliance. Seller represents that the Purchased Assets do not
constitute the majority of (or a substantial part of) Seller’s assets, and
accordingly the transactions contemplated by this Agreement are not subject to
the Wisconsin Bulk Sales Law.

(signature page to follow)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SELLER:   PURCHASER: ALLIANCE LAUNDRY SYSTEMS LLC.   SANKOSHA ENGINEERING CO.,
LTD. By:   /s/ Bruce P. Rounds   By:   /s/ Mitsuyuki Uchikoshi   Bruce P. Rounds
    Mitsuyuki Uchikoshi Its:   VP-CFO   Its:   President

(Signature Page to Asset Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE I

DOMAIN NAMES

ajaxpress.info

ajaxpress.com

TRADEMARKS

 

Registration No.

   Jurisdiction    Trademark    Registrant    Class(es)   

Goods

94549086    France    AJAX &
Design    ALLIANCE LAUNDRY
SYSTEMS LLC    07, 11    Laundry And Dry Cleaning Machinery And Equipment For
Commercial Use. Class 7. Tumblers And Dryers For Laundry And Textiles For
Commercial And Industrial Use. Class 11. 607471    Japan    AJAX    ALLIANCE
LAUNDRY
SYSTEMS LLC    07    Laundry Presses And Dry-Cleaning Presses With Air Pressure
Powers, Electric Switches And Electric Motors. Class 7. 505411    Mexico    AJAX
   ALLIANCE LAUNDRY
SYSTEMS LLC    11    Dryers And Tumblers For Clothing And Textiles, For
Commercial And industrial Use. Class 11. 94549085    France    AJAX    ALLIANCE
LAUNDRY
SYSTEMS LLC    07, 11    Laundry And Dry Cleaning Machinery And Equipment For
Commercial Use. Class 7. Tumblers And Dryers For Laundry And Textiles For
Commercial And Industrial Use. Class 11. 3796/64    South Africa    AJAX   
ALLIANCE LAUNDRY
SYSTEMS LLC    07    Laundry Presses And Dry-Cleaning Presses. Class 7. 32296   
Greece    AJAX    ALLIANCE LAUNDRY
SYSTEMS LLC    07    Laundry Presses, Presses For Dry Cleaning, Laundry
Apparatus And Machinery. Class 7. 334587    Switzerland    AJAX    ALLIANCE
LAUNDRY
SYSTEMS LLC    07    Laundry Presses, Dry Cleaning Presses, Laundry Machines.
Class 7. 1129715    Germany    AJAX    ALLIANCE LAUNDRY
SYSTEMS LLC    07, 11, 21    Foreign. Classes 7, 11 And 21. 436924    Benelux   
AJAX    ALLIANCE LAUNDRY
SYSTEMS LLC    07, 11, 21    Foreign. Classes 7, 11 And 21.

 

Schedule I-1



--------------------------------------------------------------------------------

Registration No.

   Jurisdiction    Trademark    Registrant    Class(es)   

Goods

293609    Canada    AJAX    ALLIANCE LAUNDRY
SYSTEMS LLC       Commercial Laundry And Dry Cleaning Equipment Namely: Laundry
Presses And Dry Cleaning Presses. Commercial Laundry And Dry Cleaning Equipment
Namely: Laundry Tumblers (Dryers). Laundry Washer-Extractors. Dry Cleaning
Dry-To-Dry Units. 856311    China, People’s
Republic of    AJAX    ALLIANCE LAUNDRY
SYSTEMS LLC    07    Laundry Machinery And Equipment. Class 7. 305/1965    Hong
Kong    AJAX    ALLIANCE LAUNDRY
SYSTEMS LLC    07    Laundry Presses, Dry-Cleaning Presses, Laundry Appliances
And Machines. Class 7. 289109    Mexico    AJAX    ALLIANCE LAUNDRY
SYSTEMS LLC    7    Washing Machines And Devices, Including Laundry Machines,
Dry Cleaning Equipment, As Well As The Parts And Components Thereof, Shall Be
Considered An Infraction. Class 7. 1500201    United States    AJAX    ALLIANCE
LAUNDRY
SYSTEMS LLC    07    Laundry And Drycleaning Machines And Equipment For
Commercial And industrial Use, Namely, Washer-Extractors, Tumblers, Dryers,
Laundry Presses, Shirt Cabinet Presses Large And Small, Shirt Rotary Presses,
Collar And Cuff Presses, Sleevers, Folding Tables, Drycleaning Presses, Form
Finishers, Pants Toppers, Drycleaning Machines, Vapor Adsorbers And Controls
Sold As A Unit With The Above Items. Class 7. 61629    Austria    AJAX   
ALLIANCE LAUNDRY
SYSTEMS LLC    7, 9, 17, 21    Machinery For Laundry And Cleaning
Establishments, Including Ironers And Automatic Machines For Ironing And/Or
Folding And/Or Packing Shirts, And Parts Thereof. Class 7, 9, 17 and 21.

 

Schedule I-2



--------------------------------------------------------------------------------

PATENTS

 

US PATENT NO.

  

INVENTOR

  

PATENT TITLE

  

DATE ISSUED

  

DATE EXPIRES

4,843,745    OBERLY    PRESS AND METHOD OF MAKING SAME    July 4, 1989    July
4, 2006 5,065,535    GILL ET AL    INDEX SYSTEM FOR ROTARY GARMENT PRESS   
November 19, 1991    November 19, 2008 5,692,326    MOHAN ET AL    SHIRT
PRESSING APPARATUS W/MOVEABLE CUFF    December 7, 1997    June 7, 2016 5,970,637
   MOHAN ET AL    AUTOMATIC SHIRT PRESSING SYSTEM W/VACUUM SYSTEMS    October
26, 1999    May 29, 2018

FOREIGN PATENT REGISTRATIONS

 

PATENT NO.

   INVENTOR   

PATENT TITLE

  

DATE ISSUED

  

DATE EXPIRES

57509-Taiwan       Garment Press    January 12, 1991   

DRAWINGS

 

Drawing Type

   #

AutoCAD (dwg)

   3258

AutoCAD (dxf)

   2828

ME10

   82

Scan (tif)

   5039

Scan (PDF)

   49

Scan (bmp)

   11

Scan (jpg)

   153

Plot

   2

Hardcopy Prints/Instructions

   Range: 4,480 to 7,337

 

Schedule I-3



--------------------------------------------------------------------------------

Ajax Component Breakdown

 

     Presses    LGCAB    DB    SMCAB    ACC

Assemblies

   481    232    109    275    2

Fabricated Weldments

   669    481    367    383    0

Purchased

   951    974    656    1,277    4

Literature

   93    50    13    70    1